Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the  Agreement ), dated as of October 8, 2009, by and among L & L International Holdings, Inc., a Nevada corporation (the  Company ), and the investors listed on the Schedule of Buyers attached hereto (individually, a  Buyer  and collectively, the  Buyers ). R E C I T A L S A. The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the  1933 Act ), and/or Rule 506 of Regulation D ( Regulation D ) as promulgated by the United States Securities and Exchange Commission (the  SEC ) under the 1933 Act. B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms and conditions stated in this Agreement, that amount of Units (the  Units ) of the Company with each Unit comprised of one share of the Companys common stock, par value $0.001 per share (the  Common Stock ), and 6/10 th of a warrant in substantially the form attached hereto as Exhibit A (the  Warrants ) to purchase one share of Common Stock with an exercise price of $5.62 for a term of 60 months (as exercised, collectively, the  Warrant Shares ), set forth opposite such Buyers name in column (3) on the Schedule of Buyers (which aggregate amount for all Buyers shall be up to $7,000,000). C. Contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement, substantially in the form attached hereto as Exhibit B (the  Registration Rights Agreement ) pursuant to which the Company will provide certain registration rights with respect to the Registrable Securities (as defined in the Registration Rights Agreement) under the 1933 Act and the rules and regulations promulgated thereunder and applicable state securities laws. D. The Common Stock, the Warrants and the Warrant Shares collectively are referred to herein as the  Securities . E. The Company has retained Laidlaw & Company (UK) Ltd. to act as its placement agent in connection with the sale of the securities pursuant to this Agreement (the  Placement Agent ). NOW, THEREFORE , the Company and each Buyer hereby agree as follows: 1. PURCHASE AND SALE OF THE UNITS . (a) Purchase of the Units . S ECURITIES P URCHASE A GREEMENT (i) Subject to the satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall hold a closing in which it shall issue and sell and the applicable Buyer shall purchase, the Units (the Closing). This offering of Units is not available to prospective Buyers that are residents of the State of Connecticut. (ii) Before the Closing, a prospective Buyers execution of the signature page of this Agreement shall constitute its offer to purchase the Units (the  Subscription ). The Company may accept or reject the Subscription from any Buyer, in whole or in part in its sole discretion. The Companys written execution of acceptance of the Subscription shall constitute a binding agreement to sell the Units to such Buyer. The Company shall notify each Buyer of the portion, if any, of such Buyers offer which has been accepted and, if any portion of a Buyers offer is rejected, shall cause the Escrow Agent to refund to such Buyer the purchase price paid by the Buyer for the Units with respect to which such Buyers Subscription was rejected, if any. (iii) At the Closing, each Buyer severally, but not jointly, shall purchase from the Company on the Closing Date (as defined below), a certain amount in Units as set forth opposite such Buyers name in column 3 on the Schedule of Buyers. Prior to the Closing, the Company shall deliver to Richardson & Patel LLP, in trust as escrow agent pursuant to the Escrow Agreement, dated as of October 8, 2009, by and among the Company, each Buyer and Richardson & Patel, LLP, attached hereto as Exhibit C , the certificates for the Common Stock and Warrants underlying the Units to be purchased by the Buyers at the Closing, each registered in such name or names as each Buyer may designate, with instructions that such certificates for the Common Stock and Warrants are to be held for release to such Buyers only upon payment in full of the Purchase Price to the Company by such Buyers as set forth in Section 1(b) hereof. (iv) The date and time of the Closing (the  Closing Date ) shall be 10:00 a.m., Pacific Time, on the date hereof (or such later date as is mutually agreed to by the Company and each Buyer). The Closing shall occur after notification of satisfaction (or waiver) of the conditions to the Closing set forth in Sections 6 and 7 below at the offices of Richardson & Patel LLP, 10900 Wilshire Boulevard, Suite 500, Los Angeles, California 90024. (v) The aggregate purchase price for the Units to be purchased by each Buyer at the Closing (the  Purchase Price ) shall be the amount set forth opposite such Buyers name in column (4) of the Schedule of Buyers. Each Buyer shall pay 20% discount to the volume weighted average price (VWAP) of the Companys common stock over the 20 day trading day period prior to September 29, 2009 for each Unit to be purchased by such Buyer at the Closing. For purposes of this Agreement,  Initial Market Price  means the VWAP of the Companys common stock over the twenty (20) trading day period prior to September 29, 2009. (b) Form of Payment .
